Citation Nr: 0716028	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  96-12 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  He served periods of active duty for training and 
inactive duty training in the Army Reserve from January 1973 
to February 2001.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In May 2003 and June 2004, the Board remanded this case for 
additional development, and the case has been returned for 
further appellate review.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issue on appeal.

2.  A back disability did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated in active 
military service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.6, 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in March 
2003, June 2003, and July 2004.  These letters advised the 
veteran of the information necessary to substantiate his 
claim and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the July 2004 letter expressly told the veteran to 
provide any relevant evidence in his possession, while the 
remaining letters implicitly told him to do so.  See 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The appellant was informed that the effective date for 
payment purposes would be determined based on when VA 
received the claim and when the evidence that establishes the 
basis for the disability rating was submitted.  He was 
notified that he could take up to a year from the date of the 
VCAA letter to submit any relevant information and evidence 
but that, if he took more than one year and his claim was 
granted, he may lose money because VA would not be able to 
pay him back to the date he filed his claim.  Since the claim 
is being denied, the Board notes that no effective date will 
be assigned, so there is no possibility of any prejudice to 
the appellant if the notification is lacking a sufficiently 
specific description of matters involving the assignment of 
an effective date.  The Board also finds that the absence of 
an express notice of how to establish a disability rating is 
not prejudicial to the veteran, as denial of a claim means 
that a disability rating will not be assigned.  

The Board notes that VCAA notice was not provided before the 
initial unfavorable agency of original jurisdiction decision 
on the veteran's claim for benefits.  See Pelegrini II, 
supra.  Notice, however, was legally impossible in the 
circumstances of this case, where the claim was initially 
adjudicated in July 1995.  The appellant was subsequently 
provided with content-complying notice and proper VA process, 
as discussed above.  The information and evidence received 
after the initial adjudication was afforded proper subsequent 
VA process, as was evidence received after issuance of the 
development letter.  Furthermore, because the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim, any defect with respect to 
the timing of the notice is nonprejudicial. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, personnel records, 
private medical records, and VA general and spine examination 
reports from May 1995.  There are no identified, outstanding 
records requiring further development.  Therefore, the duties 
to notify and assist having been met, the Board turns to the 
analysis of the veteran's claim on the merits.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (22) and 
(24) (West 2002); 38 C.F.R. § 3.6(a).  Full-time duty in the 
Armed Forces performed by Reserves for training purposes is 
considered active duty for training.  38 C.F.R. § 3.6(c)(1).  
Duty (other than full-time duty) prescribed for Reserves is 
considered inactive duty training.  38 C.F.R. § 3.6(d)(1).  

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  To prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical evidence or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The veteran has stated that he first injured his back while 
on active duty in March 1971, while the earliest evidence of 
a back injury in the claims file appears in November 1987, at 
which time his service would be classified as active duty for 
training or inactive duty training.  If he is unable to 
demonstrate that his injury was incurred during active duty, 
the veteran would have to show that any injury sustained 
during a period of active duty for training or inactive duty 
training was incurred in the line of duty. 

According to the May 1995 VA spine examination report, the 
veteran stated that he was injured in Vietnam in March 1971 
when he was thrown out of the cab of a military truck.  He 
developed immediate onset of low back pain, which has 
radiated into his left buttocks and down the anterior aspect 
of the left lower extremity.  This pain has remained constant 
ever since the accident.  The veteran stated that he has 
received chiropractic care with spinal manipulation three 
times weekly on a regular basis.  The VA examiner diagnosed 
chronic low back pain secondary to degenerative disc disease 
of the upper and mid lumbar spine and spondyloarthropathy of 
the lower lumbar spine.  

The Board does not dispute that the veteran has a current 
back disability.  However, the Board is still unable to grant 
service connection for this disability, as the veteran's 
active duty service medical records contain no evidence of an 
in-service back injury.  Specifically, the report of the 
veteran's August 1971 separation examination, which would 
have been administered approximately four months after his 
described accident, lists the veteran's spine as clinically 
normal.  While a couple of minor health problems are 
specifically noted, including refractive error of the eyes 
and a possible urinary tract infection, no mention is made of 
back pain.  In the notes section on page two of the 
examination report, the veteran wrote and signed a statement 
reflecting that his condition was good and had not changed 
since his last physical, and that he had reviewed his medical 
records.  The veteran's service medical records do not 
reflect that the veteran ever complained of or was treated 
for a back disability during his period of active duty.  
Therefore, service connection cannot be granted based on an 
injury incurred during active duty.

The Board next turns to the question of whether the competent 
evidence of record shows that the veteran incurred or 
aggravated his back injury in the line of duty during his 
period of Reserve service.  Whether the veteran was on active 
duty for training, as opposed to inactive duty training, at 
the time of his injury is not relevant to this claim, as the 
requirements for establishing service connection for a 
disability due to injury are the same for both types of 
service.

As noted above, the earliest evidence of a back injury 
appears in the November 1987 private physician's report.  
Before this report, the veteran had been given VA 
examinations and had filled out medical history reports in 
December 1978, December 1982, and December 1986.  All three 
examination reports indicate that the veteran's back was 
clinically normal, and on all three medical history reports 
the veteran affirmatively noted that he had never had back 
trouble.  

A June 1988 physical profile shows that the veteran had a low 
back syndrome with sciatica, but it does not indicate that 
the veteran injured his back in the line of duty.  Nor is 
there a determination in the veteran's service medical or 
personnel records that he was injured in the line of duty.  
The veteran's examination reports from December 1990 and 
February 1996 reflect that the veteran's back was clinically 
normal on examination and, on his medical history reports, 
the veteran noted that he had no history of recurrent back 
pain.  
Nor does the private medical evidence of record demonstrate 
that the veteran injured his back in the line of duty.  
Computer tomography and MRI test results confirm that the 
veteran has a current back disability.  However, these 
particular records do not address the question of how the 
veteran injured his back.  Likewise, while the September 1994 
private physician's letter indicates that the veteran had 
been treated by this physician for two years, it does not 
mention how the veteran's back injury may have occurred.

The competent evidence of record does not demonstrate that 
the veteran injured his back during his period of active 
duty.  Nor does it show that he injured it in the line of 
duty during active duty for training or inactive duty 
training.  Therefore, in the absence of evidence of an in-
service injury, the Board cannot grant service connection for 
the veteran's back disability.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a back disability is 
denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


